Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 23, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 53-58, 60, 61, 63, 66-69, 71, 73, 77-86 and 88-91 are currently pending. Claims 53, 81-84, 86, 89 and 90 have been amended by Applicants’ amendment filed 07-23-2021. Claim 59 ha been canceled by Applicants’ amendment filed 07-23-2021. Claim 91 has been added by Applicants’ amendment filed 07-23-2021.

Applicant's election without traverse of Group I, claims 53-73 (claims 59, 62, 64, 65, 70 and 72, now canceled), directed to a method; and 
Species (A): species of prescreening the plurality of antibodies is prescreening by binding of antibodies from the antibody-generating cells (instant claim 56); 
Species (B): species of method of claim 53 further comprising immobilizing an antibody to a substrate (instant claim 64); 
Species (C): species wherein the mixture comprises a lysate, cell, protein, peptide or nucleic acid (instant claim 57);

Species (E): species of substrate is a planar substrate (instant claim 65);
Species (F): species of immobilizing is irreversible (instant claim 70); and
Species (G): wherein the antibody characteristic is wherein the antibody has a binding affinity of 10-7 or less for a human protein (instant claim 72), in the reply filed on January 12, 2018 was previously acknowledged.  

Claims 77-80 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 54-61, 63, 66-69, 71 and 73 (claim 59, now canceled) were previously withdrawn, and claims 81-84 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 12, 2018.
The restriction requirement was deemed proper and was previously made FINAL.

Therefore, claims 53, 85, 86 and 88-91 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed June 23, 2017 is a CON of US Patent Application 13/704,592 (now abandoned), which is a 35 USC 371 national stage filing of International Application No. PCT/US11/40789, filed on June 16, 2011, which claims priority to US Provisional Patent Application 61/355,329, filed on June 16, 2010.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
 See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications including: the as-filed Specification of US Patent Application 15/632,261, filed June 23, 2017; the International Patent Application WO2011/59959, filed June 16, 2011; and US Provisional Patent Application 61/355,329, filed June 16, 2010 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific composition recited in independent claim 53 does not have support for; “wherein each of the 17,000 different human protein antigens does not cross react with any other human protein antigen in the 17,000 different human protein antigens”. Therefore, the priority date for the presently claimed invention is July 23, 2021, the filing date of the amended claims of US Patent Application 15/632,261. 
Applicants are invited to specifically indicate the location of the cited phrases pertinent to claims 53, 85, 86 and 88-91 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed July 23, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: the term “17,000 different human protein antigens” in claim 53 is interpreted to refer to 17,000 proteins (including protein fragments) that are different in any way, and are obtained from any source including any subjects (e.g., animals, humans, cell culture, microorganisms, 

Claim Rejections - 35 USC § 112(a) – New Matter
The rejection of claims 53, 86 and 88-90 is maintained, and claim 91 is newly rejected, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Claim 53 recites (in part), “an array comprising each of 17,000 human protein antigens, wherein each of the 17,000 different human protein antigens does not cross-react with any other human protein antigen in the 17,000 different human protein antigens” in lines 1-4. Upon review of the instant as-filed Specification, support was not found for an array “wherein each of the 17,000 different human protein antigens does not cross-react with any other human protein antigen in the 17,000 different human  as recited in instant claim 53. The instant as-filed Specification, filed September 20, 2017 recites:  “the library of antigens can comprise at least 11,000...or 20,000 different antigens” (See; as-filed Specification, paragraph [0081]); “[I]n step 110, antibodies that have the desired profile. The antibodies that are selected can be highly specific monoclonal antibodies that recognize only one target and do not cross-react with the other target in the proteome library of that organism” (See; as-filed Specification, paragraph [0083]); “antibodies can have a particular binding affinity as determined by its dissociation constant...or 10-16 M for its protein target” (See; as-filed Specification, paragraph [0089]); “in some embodiments, the proteome is a human proteome” (See; as-filed Specification, paragraph [0094]); “potential cross reactivity or lack of cross-reactivity with other antigens are all provided by an array analysis” (See; as-filed Specification, paragraph [0145]); and “on the basis of the characterization of monoclonal antibodies using protein microarrays, monoclonal antibodies of high quality (e.g., high affinity and low cross reactivity) can be selected and used to produce antibody arrays” (See; as-filed Specification, paragraph [0147]). Applicant points to paragraphs [0084] and [0089] of US Patent Application 15/632,261 for support of amendments to claim 53; as well as, US Provisional Patent Application 61/355,329 (at pg. 24, second paragraph) for support of this limitation; however, no support was found for the corresponding limitation. Applicant did not indicate where support could be found in the instant as-filed Specification. No support was found in the instant as-filed Specification for “wherein each of the 17,000 different human protein antigens does not cross-react with any other human protein antigen in the 17,000 different human protein antigens” as recited in instant claim 53.
A claim by claim analysis and for independent claim 53, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 53, 86 and 88-91 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The rejection of claims 53, 85, 86 and 88-90 is maintained, and claim 91 is newly rejected, under 35 U.S.C. 112, 2nd paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

	Claim 53 is indefinite for the recitation of the term “does not cross-react with any other human protein antigen” in lines 2-3 because the structure of the 17,000 different human protein antigens (including protein fragments) are completely unidentified, such that which of the ‘different human protein antigens’ do not cross-react with any of the other 16,999 ‘different human protein antigens’ of the array is completely unclear. Moreover, it is unclear whether the array of instant claim 53 encompasses the different human protein antigens in the body of a human; the different human protein microarrays that are commercially available including arrays printed on plates, biochips, cartridges, vials, etc.; and/or that can be obtained from a database such as the gene ontology database. Thus, the claims do not particularly point out and distinctly claim the subject matter which the inventor regards as the invention and, thus, the metes and bounds of the claim cannot be determined. 
Claims 86, 89 and 90 are indefinite for the recitation of the term “17,263 unique full length human proteins listed in Table 5” such as recited in claim 86, line 2 because there are approximately 19,177 full-length human proteins listed in Table 5 of the instant as-filed Specification, such that it is completely unclear which of the approximately 19,177 proteins listed in Table 5 of the instant as filed-Specification are (or are not) included in the array; how the “17,263 unique full length human proteins listed in Table 5” are related to the 17,000 different human protein antigens of instant claim 53; and whether proteins of Table 5 are in addition to the 17,000 different human protein antigens of the array, replace the 17,000 different human protein antigens of the array, and/or are not related to the 17,000 different human protein antigens of the array. Moreover, because the instant published Specification indicates the following: “over 90% of expressed proteins were purified at sufficient levels for array construction” (See, paragraph [0187]); that “to purify the complete set of 17,000 human protein antigens from yeast cells, the entire master set of human ORFs was cloned”; that “success was indicated only when at least 85% of the purified proteins showed a major band at the expected MW range in both immunoblot and silver staining at a success rate of 85%”; and that “the purified human antigen proteins were spotted using a microarrayer onto various glass surfaces to produce the human antigen chips” (See; paragraph [0189], lines 1-3 and 11-20), such that it is unclear which of the unique human proteins of Table 5 were not obtained, could not be used and/or were not spotted on an array (e.g., in the array consisting of the 17,263 proteins listed in Table 5 as recited in claim 90) and, thus, the metes and bounds of the claim cannot be determined.
	Claim 89 is indefinite for the recitation of the term “the 17,263 unique full length human proteins listed in Table 5” in claim 89, lines 2-3. There is insufficient antecedent basis for the term the 17,263 unique full length human proteins listed in Table 5” in the claim because claim 53, from which claim 89 depends, recites 17,000 different human protein antigens and, thus, the metes and bounds of the claim cannot be determined.
Claim 91 is indefinite for the recitation of the term “significantly higher” in line 2 because the term “significantly higher” is relative term that renders the claim indefinite. The term “significantly higher” is not defined by the claim, and the specification does not provide a standard for ascertaining what level of a signal qualifies as “significantly higher” than a background signal, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claim 91 is indefinite for the recitation of the term “when a binding of the monoclonal antibody to the array is detected” in lines 2-3 because it is unclear as to the purpose of the limitation given that no specific different human protein antigens and/or monoclonal antibodies are recited, and no binding of the monoclonal antibody to the array is recited in the instant claims, such that no binding is detected and such a signal appears merely suggestive and, thus, the metes and bounds of the claim cannot be determined.
Claim 85 is indefinite insofar as it ultimately depends from claim 53.

Claim Rejections - 35 USC § 103
The rejection of claims 53, 85, 86 and 88-90 is maintained, and claim 91 is newly rejected, under 35 U.S.C. 103(a) as being unpatentable over Meegan et al. (US Patent Application Publication No. 
	Regarding claims 53, 85, 86 and 88-91; Meegan et al. teach compositions and methods for identifying molecules including antibodies (polyclonal or monoclonal) in samples such as whole blood, serum, cerebrospinal fluid, saliva, etc. that bind to molecules (i.e., lipids, carbohydrates and proteins etc.) associated with pathogenic agents including infectious agents, including methods that involve the use of arrays for identifying proteins that are capable of inducing immune responses in individuals (corresponding to selecting) (paragraphs [0008], lines 1-6; [0009]; and [0045], lines 23-25). Meegan et al. teach determining an immune status of an individual comprising; (a) obtaining a sample from an individual, (b) contacting the sample with a solid support, and (c) identifying the location on the solid support to which the antibodies bind (interpreted as contacting, claim 53) (paragraph [0019], lines 1-2 and 15-18). Meegan et al. teach that one ultimate form of a functional protein array consists of all of the proteins encoded by the genome of an organism, such as the thousands of purified human protein arrays developed by Invitrogen, wherein the arrays are a powerful tool for high-throughput and comprehensive measurements of protein-antibody interactions (interpreted as encompassing the 17,263 unique proteins listed in Table 5; measuring an antibody binding signal; an array; inherently encompassing a binding affinity of 10-7 or less; and inherently teaching a planar substrate, claims 53 and 88) (paragraph [0041], lines 1-3 and 16-22), wherein it is known that the ProtoArray collection is derived from the human Ultimate ORF, such that each Ultimate ORF Clone is full insert sequenced and guaranteed to match the corresponding GenBank amino acid sequence as evidenced by Invitrogen 2006 (pg. 11, first full paragraph). Meegan et al. teach that using ProtoArray products such as the ProtoArray Human Protein Microarray with over 5,000 human proteins spotted onto a nitrocellulose-coated glass slide, proteins of interest can be screened with thousands of other proteins in as little as 4 hours (paragraph [0137]), wherein it is known that the ProtoArray Human Protein Microarray by Invitrogen comprises the Ultimate ORF Clone Collection comprising more than 9,000 full-length human proteins as evidenced by Invitrogen 2009 (interpreted as a planar substrate comprising unique human proteins, claims 53, 87 and 88) (pg. 1, second full paragraph, lines 3-4; and pg. 2, col 1, first full paragraph). Meegan et al. teach that a large-scale conventional cloning and expression approach led to the purification of 350 candidate antigens including viral antigens and immunoglobulins obtained from commercial vendors, which were used to immunize mice, and the antigens that produced bactericidal antibodies were identified (corresponding to a plurality of monoclonal antibodies; antibody generating cells; immunizing a non-human animal with native human antigens; and mammal, claims 85) (paragraphs [0045], lines 10-14; and [0215, lines 1-2). Meegan et al. teach that any number of detection methods can be used in the practice of the invention including, wherein a human first antibody at a location on an array can be detected by a labeled second antibody with binding affinity for the first antibody, wherein proteins are attached to the solid support using affinity tags, including avidin/streptavidin (corresponding to immobilizing the antibody to a substrate; and irreversible immobilization, claims 64 and 70) (paragraphs [0050], lines 1-2 and 14-15; [0083], lines 8-9; and [0089], lines 2-8). Meegan et al. teach that a high-throughput protein purification process was utilized so that more than 5000 different proteins can be purified in a single day (interpreted as a array comprising 17,000 different human protein antigens; and the 17,263 human proteins of Table 5, claims 53, 86, 89 and 90) (paragraph [0167], lines 1-3). Meegan et al. teach that recent technical advances have facilitated the construction of arrays of full-length, functional proteins representative of nearly complete proteomes (interpreted as a substrate comprising 17,000 different human protein antigens, claim 53) (paragraph [0232], lines 14-17). Meegan et al. teach that a high-throughput protein purification process was optimized so that hundreds of different proteins can be purified in a single day, such that purified proteins were eluted under conditions designed to obtain native proteins (interpreted as correctly folded); and a microarray of a vaccinia virus proteome was developed and used to examine the human antibody response to vaccination (corresponding to correctly folded; binds a native form of the human protein; and at least one native human protein is selected, claims 53, 84 and 86) (paragraphs [0154], lines 1-3 and 11-13; and [0243], lines 8-10). Meegan et al. teach the analysis of data with appropriate data analysis software, such as ProtoArray Prospector, Invitrogen Corporation) (paragraph [0175], lines 31-33). Meegan et al. teach characterizing a host response to pathogens, as well fingerprint can be identified, wherein a fingerprint can be the induction of production of antibodies with specificity for particular proteins and/or regions of particular proteins, and can be used to identify biomarkers, identify individuals with current exposure (i.e., infected individuals), or to identifying individuals with past exposure to one or more organisms of interest (i.e., pathogens) (corresponding to encompassing a binding affinity of 10-7 or less; and antibody immobilized to a substrate, claim 84 and 89) (paragraph [0027]), wherein an antibody is considered to be specifically binding an antigen of interest when the dissociation constant (KD) is preferably at most 10-6M, and most preferably at most 10-9M as evidenced by Bauer et al. (paragraph [0057], lines 1-2 and 19-22). Meegan et al. teach that the protein microarray can be used as a diagnostic platform to characterize immunogenic protein determinants and protein interactions, profile antibody specificity and to measure immune response to pathogens, such as Monkey pox, Yersinia pestis, bacillus anthracis, Ebola, influenza virus A and B, and Dengue (paragraph [0127], lines 4-15). Meegan et al. teach that arrays were designed to accommodate 19,200 spots and samples were printed in 130 micron spots in 48 subarrays (interpreted as an array comprising one or more of the 17,000 different human protein antigens that do not cross-react; and the 17,263 unique full length correctly folded human proteins as listed in Table 5, claims 53, 81, 89 and 90) (paragraph [0143], lines 36-38). Meegan et al. teach that hits were scored using a Z-score threshold of 3.0 reactivity to H3L was high for both antibodies, on both of the protein concentrations spotted, and no background reactivity was observed (interpreted as >90% of the different human protein antigens produce a signal significantly higher than background when binding, claim 91) (paragraph [0172]). Meegan et al. teach Immune Response Profiling (IRP) wherein a subset of protein microarrays are blocked, treated with serum and incubated (paragraph [0144], lines 1-7 and 14-16). Meegan et al. teach that proteins were selected from those previously found to be either highly immunoreactive with specific antisera or completely unreactive with all sera tested (interpreted as native human protein is selected, claim 86) (paragraph [0222], lines 1-3). Meegan et al. teach that monoclonal antibodies to V antigen determinant describe as a capture-detector pair for immunoassay were purchased and microarray profiled, such that results showed each to bind a single unique reactive protein Val83 and y2274 (interpreted as contacting a monoclonal antibody with the unique full-length human protein; measuring a binding signal; and selecting a monoclonal antibody; clones were sequence-verified through the entire length of their inserts; and that baculovirus-based expression system involves the use of a “bacmid” shuttle vector in an E. coli host, such that sequence-validated ORFs were cloned via recombination into the Gateway destination vector pDEST20 (paragraph [0151], lines 1-2; and [0153], lines 1-5). Meegan et al. teach cloning and/or subcloning using 41 ORFs and 214 entry clones (paragraph [0162]). Meegan et al. teach that forty-six protein microarrays were used in the IRP studies with normal animal and human sera, known high-titer human sera, clinical assay calibration reagents, and monoclonal antibodies (interpreted as encompassing each of the 17,263 full length human proteins as listed in Table 5, claims 53, 89 and 90) (paragraph [0214], lines 5-6 and 14-17). Meegan et al. teach that viral antigens and immunoglobulins obtained from commercial vendors including immunoglobulins derived from humans and common laboratory animals (interpreted as isolated from a mammal immunized with native human proteins, claim 85) (paragraph [0215], lines 1-5).
Meegan et al. do not specifically exemplify each of the 17,263 unique full-length human proteins (instant claim 86, 89 and 90, in part).
Regarding claims 86 (in part), 89 (in part) and 90 (in part); Schweitzer et al. teach a method for identifying a substrate of an enzyme, comprising contacting the enzyme with a positionally addressable array comprising at least 100 proteins immobilized on a funtionalized glass slide, and identifying a protein on the positionally addressable array that is modified by the enzyme, wherein the modifying of the proteins by the enzyme can be identified by detecting on the array, signal generated from the protein that are; (1) at least 2-fold greater than signals obtained using the protein in a negative control assay, and are (2) greater than 3 standard deviations over the median signal/background value for all negative control spots on the array, such that the ProtoArray Prospector Data Analysis identified proteins that were substrates for the customer’s kinase, and where Figure 4 shows a graphical analysis of 200 proteins on the array with the highest signals (corresponding to, and encompassing, greater than 6 standard deviations greater than the median signal value; highest affinity binding; and at least 3 times greater) (paragraphs [0011]; [0289], lines 6-19; and Figure 4). Schweitzer et al. teach that the invention is directed to a positionally addressable array comprising at least 100 human proteins from the proteins encoded by the sequences whose accession numbers are listed in Tables 1, 3, 5, 6, 9, 11 or 13 immobilized on a substrate (paragraph [0038]). Schweitzer et al. teach that arrays comprise 10,000 or substantially all human proteins expressed from the human genome; and at least 17500 human proteins or all human proteins of the grouping of proteins listed in Table 10 (interpreted as comprising all 17,263 unique full length correctly folded human proteins, claims 53, 86, 89 and 90) (paragraphs [0045]; [0055]; and [0060], lines 1-5). Schweitzer et al. teach all human proteins expressed from the human genome, such that the present invention provides a positionally addressable array comprising at least 5%, 20% 60%, 90%, 95%, 96%, 97%, 98%, 99%, or all human proteins of a grouping of proteins listed in Tables 1-18, wherein Table 10 lists the human proteins according to Gene Ontology (GO) categories that were expressed, isolated and microarrayed (interpreted as consisting of the 17263 proteins listed in Table 5, claims 53, 86, 89 and 90) (paragraphs [0043]-[0060], lines 1-5; and [0249], lines 14-20). Schweitzer et al. teach a method for detecting a binding protein comprising contacting a probe with a positionally addressable array comprising a plurality of proteins including 99% of human proteins expressed from the human genome (interpreted as contacting a monoclonal antibody with an array of proteins) (paragraphs [0067]; and [0071]). Schweitzer teach that proteins of the positionally addressable arrays of proteins of the invention include full-length proteins, wherein the proteins can be native or denatured, and purified prior to being attached to the solid support of the chip (interpreted as a substrate comprising purified full length proteins) (paragraph [0076], lines 1-3, 10-11 and 18-20). Schweitzer et al. teach that human cDNAs were cloned into Gateway entry vector, completely sequence-verified, expressed as GST and/or 6xHis-fusions in a high-throughput baculovirus-based system, and purified using affinity chromatography (paragraph [0081], lines 13-16). Schweitzer et al. teach that any method of detecting protein-protein interactions can be employed, including co-immuno-precipitation (corresponding to an immunoprecipitating antibody) (paragraphs [0223], lines 1-2 and [0224], lines 1-2). Schweitzer et al. teach that high throughput screening programs are able to screen vast libraries for affinity for known targets (paragraph [0215], lines 6-8). Schweitzer et al. teach that an immobilized antibody, specific for the substrate protein to be immobilized, can be used to anchor the protein to the solid surface (paragraph [0222], lines 6-8). Schweitzer et al. teach that proteins of the positionally addressable arrays of proteins of the invention include full-length proteins, portions of full-proteins can be native or denatured (corresponding to native) (paragraph [0076], lines 1-3 and 10-11). Schweitzer et al. teach that alternatively, an immobilized antibody, preferably a monoclonal antibody, specific for the substrate protein to be immobilized can be used to anchor the protein to the solid surface (interpreted as contacting the monoclonal antibody with a substrate comprising the unique full length human proteins; and the monoclonal antibody is immobilized to the substrate) (paragraph [0220]). Schweitzer et al. teach that any method suitable for detecting protein-protein interactions can be employed (paragraph [0223], lines 1-2).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of analyzing signals generated from the protein that array as exemplified by Schweitzer et al., it would have been prima facie obvious for one of ordinary skill in the art at the time invention was made use the method of identifying monoclonal antibodies that specifically bind proteins on a whole-proteome protein array as disclosed by Meegan et al. along with the ProtoArray Prospector Data Analysis program to identify protein signals on the array that are at least 2-fold greater than signals obtained using the protein in a negative control assay, and are greater than 3 standard deviations over the median signal value for all negative control spots on the array as taught by Schweitzer et al., with a reasonable expectation of success in identifying proteins that are capable of inducing the most effective immune responses in individuals; identifying antibodies that bind to molecules of the pathogenic agent; characterizing a host’s response to pathogens and/or non-pathogens; and/or creating a fingerprint for an organism that can be used to identify biomarkers, identify individuals with current exposure (i.e., infected individuals), identifying individuals with past exposure to one or more organisms of interest (i.e., pathogens), as well Yersinia pestis, bacillus anthracis, Ebola, influenza virus A and B, and Dengue.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed July 23, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that none of the references (including Invitrogen) discloses “an array comprising 17,000 different human protein antigens, wherein each of the 17,000 different human protein antigens does not cross-react with any other human protein antigen in the 17,000 different human protein antigens (Applicant Remarks, pg. 10, entire page).
Regarding (a), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Additionally, as noted in MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP § 2112.02(I) states that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Furthermore, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (underline added). Id. The Examiner notes that instant claim 53 is very broadly recited such that no specific array; monoclonal antibody; 17,000 different human protein antigens; binding affinities; and/or specific differences between each of the 17,000 different human protein antigens is recited in instant claim 53. Thus, any set of 17,000 different human protein antigens will not cross-react with any other human protein antigens of the array. Regarding Applicant’s assertion that none of the references discloses that “each of the 17,000 different human protein antigens do not cross-react with any other human protein antigen in the 17,000 different human protein antigens”, the Examiner disagrees. It is noted that the 17,000 different human protein antigens of Meegan et al. and Schweitzer et al. are generated in exactly the same manner as the 17,000 different human protein antigens produced as described in the instant as-filed Specification for Applicant’s array. The instant as-filed Specification teaches that human protein antigens are obtained by subcloning ~17,000 full-length human ORFs into expression vectors using the Gateway ORF collection (See; Example 1 of the instant as-filed Specification at paragraph [00184]). Meegan et al. teach the production of purified proteins that were eluted under conditions designed to obtain native proteins such as proteins encoded by the genome of an organism including humans, wherein clones were generated by inserting the ORF into the vector using the Gateway ORF collection (interpreted as encompassing each of the 17,000 unique human proteins that do not cross-react), such that the array is a “whole proteome” equivalent of the whole genome arrays (interpreted as encompassing an array of 17,000 the different human protein antigens that do not cross-react); and that arrays were designed to accommodate 19,200 spots and samples were printed in 130-micron spots in 48 subarrays (interpreted as encompassing an array comprising 17,000 different human protein antigens). Schweitzer et al. teach that human cDNAs were cloned into a Gateway entry vector, completely sequence-verified, expressed as GST and/or 6xHis-fusions in a high-throughput baculovirus-based system, and purified using affinity chromatography contacting a probe with a positionally addressable array comprising at least 100 proteins such as native proteins (interpreted encompassing 17,000 different human protein antigens that do not cross-react); an addressable array of proteins containing over 5000 human proteins (interpreted as encompassing the 17,000 different human protein antigens); and that human proteins are immobilized on a funtionalized glass slide including at least 17500 human proteins or all human proteins expressed or encoded by the sequences listed in Tables 1-18 (interpreted as an array comprising 17,000 different human protein antigens that do not cross-react; and selected from the 17,263 unique full length human proteins as listed in Table 5), wherein Table 10 lists the human proteins according to Gene Ontology (GO) categories that were expressed, isolated and microarrayed (interpreted as comprising 17,000 different human protein antigens that do not cross react; and each of the 17,000 different human protein antigens). Thus, the combined references of Meegan et al. and Schweitzer et al. teach the over 17,000 human protein antigens including all human proteins, wherein the different human protein antigens are produced by the same process as described by Applicant in the instant as-filed Specification. Per MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Moreover, as indicated in MPEP 2112.01(II), because the arrays disclosed by the combined references of Meegan et al. and Schweitzer et al. have an identical chemical composition as the 17,000 different human protein antigens recited in instant claim 53, they must have the same properties including that they do not cross-react with any other of the different human protein antigens of the array. Thus, the combined references of Meegan et al. and Schweitzer et al. teach all of the limitations of the claims. 
The Examiner invites Applicant to indicate which of the different human protein antigens encompassed by the combined references of Meegan et al. and Schweitzer et al. (including the different protein antigens listed in Tables 1-18 of Schweitzer et al.) cross-react with any other of the human protein antigens of the arrays.


New Objections/Rejections 
Markush Objections
Claim 86 is objected to because of the following informalities:  Claim 86 recites the term “wherein at least one of the native human proteins is selected from 17,263 unique full length human proteins listed in Table 5”, such that claim 86 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein at least one of the native human proteins is selected from the group consisting of the 17,263 unique full length human proteins listed in Table 5”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be 

	Claims 53, 85, 86 and 88-91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending US Patent Application No. 16/499,950. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent Application 15/632,261 and the claims of copending US Patent Application No. 16/499,950 encompass a method of contacting a monoclonal antibody with an array comprising 17,000 different human protein antigens that do not cross-react with any other human protein antigen in the array.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 89 and 90 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 further limit the subject matter claimed.
Claim 90 recites “the array consists of the 17,263 unique full length human proteins listed in Table 5” in lines 1-2. Claim 90 depends from claim 53. However, claim 53 recites (in part) “contacting a monoclonal antibody with an array comprising 17,000 different human protein antigens” in lines 2-3. Thus, claim 53 does not recite the term “17,263 unique full length human proteins listed in Table 5”. Moreover, 17,263 unique full-length human proteins recited in claim 90 comprises a greater number of unique full-length human proteins than the 17,000 different human protein antigens recited in instant claim 53, such that instant claim 90 does not further limit the subject matter claimed.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102(b)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(1)	Claims 53, 85, 86 and 88-91 are rejected under 35 U.S.C. 102(b) as being anticipated by Humphry-Smith (International Patent Application WO9939210, published January 29, 1999).
claims 53, 85, 86 and 88-91, Humphry-Smith teaches high-density protein arrays and secondary antibody arrays, wherein the secondary antibody array comprises monoclonal antibodies that specifically have bound to one or more proteins in the primary array, where the secondary array is used to determine the protein profile of a cell, tissue or organ in order to employ the antibodies as a unique tag for target antigens and to produce a fingerprint of a biological sample and useful to recognize a diagnosis in healthy and diseased samples or to test and control experimental situations for diagnostic purposes (interpreted as contacting a monoclonal antibody with a unique protein antigen; and an array, claim 53) (Abstract, lines 1-4 and 9-13). Humphry-Smith teaches in Figure 3-I, nitrocellulose membranes capable of containing 30,000 distinct antigens for high throughput Western blotting of expression libraries (interpreted as comprising 17000 different human protein antigens that do not cross-react), where the precise number of proteins or antibodies will vary depending upon the complexity of the proteome and the species from which the array is derived, such that the human genome has 100,000 to 300,000 gene products for the human proteome (corresponding to 17,000 different human protein antigens; encompassing the 17,263 full-length human proteins of Table 5; and a planar array, claims 53, 86 and 88-91) (pg. 14, lines 6-8; pg. 18, lines 12-19; and Figure 3). Humphry-Smith teaches that monoclonal antibodies or antibody variants or derivatives in the secondary array are selected based on the binding of the monoclonal antibodies to the proteins in the primary array (interpreted as contacting the protein array with a monoclonal antibody, claim 53) (pg. 52, lines 2-5). Humphry-Smith teaches that an immunogen comprising a mixture of 12 antigens in equimolar concentration was used to immunize four mice in the presence of an adjuvant, and one month later, mice were boosted with antigen mixture, bled and serum obtained (interpreted as an antibody that is isolated from an antibody-generating cell, from an immunized mammal, claim 85) (pg. 62, lines 9-13). Humphry-Smith teaches chemically synthesized quantities of peptides (interpreted as unique human protein antigens) having random amino acid sequences that can be screened for antigenic determinants, such that random synthetic peptides are useful as analogs of non-linear epitopes of proteins in the proteome, wherein random synthetic peptides cross-react with B cell and/or T cell epitopes of the proteome can be identified by screening libraries of such sequences with monoclonal antibodies that bind to T cell and/or B cell epitopes of the proteome, such that the antibody can be immunizing animals such as mice or rabbits with whole protein derived from rapidly-dividing cells and/or tissues (interpreted as 17000 different human proteins that do not cross-react; antibody generated from immunized mammals; contacting; the native protein is selected from the list in Table 5; and >90% of the different human protein antigens produce a signal significantly higher than background, claims 53, 85, 86 and 91) (pg. 26, lines 16-30; and pg. 27, lines 1-3). Humphry-Smith teaches that a fingerprint or unique tag is produced for each of the target antigens tested, through the recognition patterns of one or more antibodies at greater than two standard deviations above a background response (interpreted as >90% of the different human protein antigens produce a signal significantly higher than background, claim 91) (pg. 77, lines 26-30).
Humphry-Smith meets all the limitations of the claims and, therefore, anticipates the claimed invention.



(2)	Claims 53, 85, 86 and 88-91 are rejected under 35 U.S.C. 102(b) as being anticipated by Johnston et al. (US Patent Application Publication No. 20120190574, published July 26, 2012; effective filing date June 19, 2009).
Regarding claims 53, 85, 86 and 88-91, Johnston et al. teach arrays of compounds for use in profiling samples, wherein the arrays include compounds bind to components of the sample at relatively low affinities, such that the avidity of compounds binding to components of the samples can be increased by forming arrays such that multivalent components of the sample such as antibodies or cells can bind to more than one molecule of a compound at the same time, wherein when a sample is applied to an array under such conditions, the compounds of the array bind to components of the sample with significantly different avidities generating a profile characteristic of the sample (interpreted as an array; and contacting, claim 53) (Abstract). Johnston et al. teach that the plurality of compounds known to bind different proteins includes compound known to bind at least 75% of different human proteins including 500-50,000 random peptides, wherein the sequences of the peptides have less than 90% sequence identity to known proteins (interpreting both 75% of  testing a vaccine comprising; (a) contacting a blood sample of a subject immunized with a vaccine against a pathogenic microorganism with an array of immobilized different compounds occupying different areas of the array (interpreted as immunizing a mammal with a native human protein); (b) detecting a pattern of binding of the sample to the different compounds in the array; and (c) comparing the pattern of binding to the pattern of binding of one or more reference samples (interpreted as encompassing obtaining a dried blood sample; processing the dried blood sample; contacting the sample with an array; immunosignature profiling; and comparing to a reference, claim 53, 85 and 86) (paragraph [0018], lines 1-7). Johnston et al. teach an array of immobilized different compounds occupying different areas of an array, wherein the different compounds include a plurality of compounds known to bind at least 25%, 50% or 75% of the known human proteins and 500-1,000,000 or more random peptides (interpreted as encompassing an array of 17,000 different human protein antigens that do not cross-react; encompassing 17263 unique full-length human proteins listed in Table 5; and immunizing a mammal with a native human protein, claims 53 and 85, 86, and 89-91) (paragraph [0019]). Johnston et al. teach that when contacted with a random selection of monoclonal antibodies, a subset of informative compounds have association constants in the range of 103 to 106 M-1 (interpreted as contacting the array with a monoclonal antibody, claim 53) (paragraph [0033]). Johnston et al. teach in Figure 2, a signal from peptides that bind monoclonal antibodies in the presence or absence of a competitor (interpreted as a monoclonal antibody; and a signal significantly higher than background, claims 53 and 91) (paragraph [0022]; and Figure 2). Johnston et al. teach that a microarray is prepared by robotically spotting distinct polypeptides on a glass slide having an aminosilane-functionalized surface (interpreted as a planar array, claim 88) (paragraph [0062]). Johnston et al. teach optionally forming a second array, wherein the second array contains one or more of the different compounds in the array binding to the second array contains less than 5% of the different compounds in the array (paragraph [0017]). Johnston et al. teach in Examples 1 and 9 that triplicate copies of an array having 10,000 different random peptides were tested for binding to individual antibodies including monoclonal antibodies, unknown epitope, 
Johnston et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 53, 85, 86 and 88-91 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1639